

117 SRES 121 ATS: Honoring the 100th anniversary of the birth of George Daniel Crowe.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 121IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Braun (for himself, Mr. Young, Mr. Brown, Ms. Warren, and Mr. Markey) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the 100th anniversary of the birth of George Daniel Crowe.Whereas George Daniel Crowe (referred to in this preamble as Mr. Crowe)—(1)was an extraordinary athlete;(2)excelled at both basketball and baseball; and(3)holds the rare status of having played both basketball and baseball at the professional level;Whereas Mr. Crowe was born in Whiteland, Indiana, on March 22, 1921;Whereas Mr. Crowe was raised in nearby Franklin, Indiana, where he was a standout on the football, baseball, and basketball teams;Whereas Mr. Crowe led his basketball team to the 1939 Indiana State championship game, where, although his team lost to Frankfort High School, Mr. Crowe displayed his talents to a State-wide audience and became the first player to ever earn the prestigious distinction of Indiana Mr. Basketball;Whereas Mr. Crowe earned an athletic scholarship to attend Indiana Central College, known today as the University of Indianapolis, where he played basketball, baseball, and ran track;Whereas higher education was rare for an African American in the 1930s and 1940s, and Mr. Crowe took advantage of the opportunity to be a student athlete and graduated in 1943;Whereas, after graduation, Mr. Crowe entered the Army during World War II and served the United States admirably until 1946;Whereas, following his service to the United States in World War II, Mr. Crowe began playing professional basketball on a series of Negro League basketball teams between 1946 and 1953, including the Los Angeles Red Devils and the New York Renaissance (commonly known as the Harlem Renaissance);Whereas, in 1947, Mr. Crowe joined the New York Black Yankees, which was a baseball team in the Negro Leagues;Whereas, after joining the New York Black Yankees, Mr. Crowe played 2 professional sports simultaneously;Whereas, in 1949, 2 years after Jackie Robinson integrated Major League baseball, Mr. Crowe was picked up by the Minor League Hartford Chiefs, where he won the batting title with a .353 average;Whereas Mr. Crowe was called up by the Boston Braves in 1952 and played in the Major Leagues for 9 years on that team, the Cincinnati Redlegs, and the St. Louis Cardinals;Whereas, during his Major League baseball career, Mr. Crowe played primarily as a first baseman and a pinch hitter;Whereas, upon his retirement from Major League baseball, Mr. Crowe held the Major League record of 14 career pinch hit home runs and had a .990 fielding percentage;Whereas the most successful period of Mr. Crowe's career in the Major Leagues was in 1957, when he hit 31 home runs, and 1958, when he was selected as a National League All Star;Whereas Mr. Crowe also played winter baseball for the Santurce Crabbers in the Puerto Rico baseball league;Whereas Mr. Crowe and his teammates on the Santurce Crabbers, who included Willie Mays and Roberto Clemente, won the Caribbean World Series;Whereas Mr. Crowe was a pioneer in civil rights and quietly but firmly paved the way for wider opportunities in society in the United States by proving his ability as an athlete and student in college and as a professional athlete;Whereas, in 1946, soon after his discharge from the Army, Mr. Crowe forced the integration of the movie theater in Franklin, Indiana, when he refused to leave his seat on the main floor and move to the designated Negro section in the back of the theater;Whereas the prominence of Mr. Crowe in the Franklin, Indiana, community and his service in World War II, which was a war against fascism, led the movie theater to be permanently integrated 1 week after Mr. Crowe refused to leave his seat; andWhereas, after his retirement from professional sports, Mr. Crowe began new careers as an insurance salesman and then a school teacher in New York: Now, therefore, be itThat—(1)George Daniel Crowe—(A)achieved a rarely matched record of athletic excellence at the high school, collegiate, and professional levels; and(B)set an example for all Hoosiers and people of the United States—(i)with his dogged determination and hard work;(ii)by taking advantage of opportunities as they arose; and(iii)by making the careers of countless people of the United States who followed him possible;(2)the story of George Daniel Crowe is—(A)the story of the United States in the 20th century;(B)a story of overcoming oppression;(C)a story of demanding what President Lincoln called the Right to Rise;(D)a story of developing talent and achieving greatness through hard work; and(E)a story of trying to leave the world a better place than he found it; and(3)on March 22, 2021, which is the 100th anniversary of his birth, the Senate recognizes George Daniel Crowe as—(A)a great Hoosier;(B)a man of respect and achievement; and(C)a man whose example can help guide the people of the United States. 